Citation Nr: 1809968	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss with chronic nonsuppurative otitis media with effusion (left ear condition), on a schedular basis.

2.  Entitlement to a compensable rating for left ear condition, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a November 2016 decision, the Board remanded the appeal for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a compensable evaluation for his left ear condition.  In a November 2016 decision, the Board remanded the appeal to, inter alia, obtain a new VA examination to determine the current severity of his condition.  The Veteran underwent this examination in December 2016.  

Subsequent to the examination, VA received correspondence from the Veteran indicating that he underwent a left ear tympanomastoidectomy on April 19, 2017.  He reported that he was supposed to follow-up with his ear, nose, and throat (ENT) doctor later that month, and that the doctor may refer him to a nerve specialist for potential facial nerve complications stemming from an inner ear polyp discovered during the procedure.  

All records related to this procedure must be obtained.  The Veteran did not indicate whether this procedure was performed by VA or through a private specialist; thus, on remand, all outstanding VA treatment records should be obtained and associated with the claims file and the Veteran should be asked to submit, or authorize VA to obtain, all non-VA treatment records pertaining to treatment for his left ear condition, to include records relating to the April 2017 surgery.  38 C.F.R. § 3.159(c)(1), (2) (2017).

The Veteran's statements and the occurrence of surgical treatment also imply that there may be a material change in the nature and severity of his left ear condition.  Accordingly, on remand, the Veteran should be scheduled for a new VA examination to determine the current severity of this disability.  38 C.F.R. § 3.327(a); see Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records.

2.  Contact the Veteran and ask that he submit, or authorize VA to obtain, all non-duplicative private treatment records relating to his left ear condition, to include records relating to his April 2017 surgery and follow-up with an ENT doctor.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the claims file must be clearly documented to that effect and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule a VA examination to determine the nature and current severity of his left ear condition.  If at all possible, the examination should be performed by an otolaryngologist.  

The examination should also include a hearing test conducted by a state-licensed audiologist.  The hearing test should include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




